Citation Nr: 0701455	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Roseburg, Oregon




THE ISSUE

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received at the Sacred Heart 
Medical Center (SHMC) in Eugene, Oregon on October 12, 2004.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1979 to November 1981.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 decision of the Roseburg, Oregon VAMC.  


FINDING OF FACT

The treatment the veteran received on October 12, 2004 at 
SHMC was not rendered in a medical emergency such that delay 
would have been hazardous to life or health or for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or 
reimbursement of private medical expenses are not met for the 
expenses the veteran incurred at SHMC in Eugene, Oregon on 
October 12, 2004.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 17.52, 17.120, 
17.1000-17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).
II.  Factual Background

An October 12, 2004 treatment note from SHMC shows that the 
veteran presented to the emergency room around midnight with 
a complaint of facial injuries sustained a couple of days 
prior while he was on an alcohol binge.  He came to the 
emergency room because he noticed some blood on his pillow 
and was not able to control the bleeding.  He denied any 
focal neurologic change or any problems with balance or gait.  
He had been somewhat shaky in his acute period of alcohol 
withdrawal.  He stated that he had been an alcoholic for 20 
years and had just recently moved from Albuquerque.  He 
denied any rectal bleeding, visual disturbance, 
hallucinations or GI hemorrhage.   Physical examination 
showed right-sided facial injuries with old appearing 
bruising present on the patient's maxilla.  There was an area 
of abrasion, somewhat deep on the maxillary prominence, with 
ongoing seepage of blood.  The orbital rims were nontender 
without stepoff.  Nares were clear with no hemorrhage.  There 
were lacerations on the veteran's right superior pinna, also 
with bleeding and a 3.0 cm laceration to the posterior scalp, 
oozing blood, with some mild hematoma/edema, all of which 
were consistent with injury two to three days prior.  There 
was some ecchymosis of the pinna and mild edema.  The 
emergency room physician found that the veteran was suffering 
from thrombocytopenia, but that it was not so severe as to 
require a transfusion.  The veteran was dehydrated associated 
with decreased p.o. intake and alcohol withdrawal and was 
given intravenous normal saline for hydration and .5 mg of 
Ativan IV.  The physician anesthetized the wounds using .5% 
bupivacaine with epinephrine and then they were thoroughly 
cleaned by nursing staff.  The bleeding had slowed but there 
was still some oozing of blood and the physician used silver 
nitrate to cauterize these areas and prevent recurrent 
hemorrhage.  The wounds were dressed with antibiotic ointment 
and dressing and the veteran was placed on Keflex 500 mg for 
seven days to assure that the wounds healed well and did not 
get infected.  He was instructed to follow up with VA for 
ongoing care.  The physician did not see any indication for 
radiologic imaging and the veteran was discharged from SHMC 
after receiving the wound care.  The diagnoses were facial 
injuries and lacerations with delayed presentation, 
hemorrhage from injuries secondary to thrombocytopenia, 
resolved with injection and silver nitrate cautery, acute 
alcohol withdrawal, acute dehydration, laceration 3.0 cm, 
superior pinna, delayed presentation, repair contraindicated, 
laceration 3.0 cm, posterior scalp with delayed presentation, 
primary repair, contraindicated and thrombocytopenia 
secondary to alcoholism.    

A January 2005 VA printout shows that the veteran does not 
have any service connected disabilities.  

III.  Governing Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Because the veteran does not have 
a total disability and his treatment at SHMC was not for an 
adjudicated service-connected disability, a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 
38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. 
§§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In the instant case, while the veteran was treated in the 
SHMC emergency room, it is not shown that the treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  While the veteran indicated that he was not able 
to control the bleeding he was experiencing, it is not shown 
that he was losing or had lost a significant quantity of 
blood.  Notably, the emergency physician indicated that on 
the maxillary abrasion the blood was only "seeping" and on 
the scalp laceration the blood was only "oozing." He also 
indicated that the veteran's thrombocytopenia was not severe 
enough to require a transfusion.  Significantly, the injuries 
were apparently sustained a couple days prior, and attention 
for the injuries had already been delayed for that time 
interval with no serious ill effects.  Additionally, it is 
not shown that the veteran's wounds were otherwise severe; 
the physician noted only mild hematoma/edema around the 
veteran's scalp laceration and only mild edema of the pinna.  
In short, it is not shown that the wounds were serious enough 
that a prudent layperson would have reasonably expected that 
not seeking emergent treatment would have resulted in serious 
jeopardy to health, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.

Given that treatment for a medical emergency (as defined 
above) is a necessary precondition for reimbursement or 
payment under 38 U.S.C.A. § 1725, there is no need to address 
whether all other requirements for such reimbursement are 
met.  The preponderance of the evidence is against this 
claim, and it must be denied.  


ORDER

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received from SHMC on October 
10, 2004 is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


